OPINION BY WOODWARD AS ONE OF THE JUDGES IN AND OVER THE TERRITORY (.Printed in Vol. 2, case B-20, paper 8)
1. If during the existence of a war a vessel is received by the military authority as a flag of truce, or as a cartel, a subject of the enemy on board such vessel is protected by that flag and cannot be arrested on civil process.
2. Whether a vessel shall be received and considered as a flag of truce, or as a cartel, and whether any individual shall be received and considered as appertaining to such vessel and protected by her flag, are strictly military questions to be decided solely and exclusively by the military authority.
3. In the absence of a showing that the vessel in question was received and was considered by the military authority as a flag of truce, or as a cartel, and that petitioner was received and considered as one of her retinue, suite or equipage, the petitioner must be remanded.